Citation Nr: 1529203	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left arm disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

3.  Entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the disability of tinnitus.

6.  Entitlement to service connection for the disability of tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability and for the disability of tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left arm condition.

2.  Evidence received since the June 2007 rating decision is cumulative and redundant in relation to the evidence of record at the time of the last final denial of service connection for a left arm disability and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left arm disability.

3.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

4.  Evidence received since the June 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

5.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

6.  Evidence received since the June 2007 rating decision is cumulative and redundant in relation to the evidence of record at the time of the last final denial of service connection for a bilateral hearing loss disability and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

7.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for the disability of tinnitus.

8.  Evidence received since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for the disability of tinnitus.


CONCLUSIONS OF LAW

1.  The unappealed June 2007 rating decision that denied the claims of entitlement to service connection for a left arm disability, a back disability, a bilateral hearing loss disability, and the disability of tinnitus is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 20.302(b), 20.1100, 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a left arm disability are not met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of entitlement to service connection for a back disability are met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim for entitlement to service connection for a bilateral hearing loss disability are not met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for reopening the claim of entitlement to service connection for the disability of tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claims of entitlement to service connection for a left arm disability, a back disability, bilateral hearing loss, and tinnitus.  Implicit in the request is the contention that VA has received new and material evidence requiring the Board to reopen the claims that were previously denied.  The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

Duty to Notify

VA must notify the claimant and his or her representative, if any, of information and medical or lay evidence that was not previously provided to the Secretary and is necessary to substantiate the claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2014).  As part of this notice, VA must specifically inform the claimant and his or her representative of any portion of the evidence that is to be provided by the claimant and any portion that VA will attempt to obtain on the claimant's behalf.  With regard to new and material evidence, VA must also notify the claimant of the evidence and information that is needed to reopen the claim and must describe the evidence that would be necessary to substantiate the element(s) of service connection not found in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the Veteran with the required notice by a letter of January 2014, prior to the April 2014 adjudication of the request to reopen.  The letter adequately notified the Veteran of the basis for the previous denial of his claims and cited the new and material evidence that would be needed to reopen the claims.

Duty to assist

As part of its duty to assist claimants, VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current, diagnosed disability or persistent or recurring symptoms of disability; (2) establishes that the claimant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established disease, injury, or event in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 



The analysis of whether a VA medical exam must be provided is undertaken only after a finally decided claim has been reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003). 

In April 2014, the Veteran underwent a VA medical examination for "back (thoracolumbar spine) conditions."

All identified and available treatment records have been secured.  Because no new and material evidence has been submitted with respect to the claims for service connection for a left-arm disability and bilateral hearing loss, a medical examination and opinion is not required with respect to those claims, and VA has satisfied the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Legal criteria

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish entitlement to disability benefits, a claimant generally must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for certain chronic conditions, including sensorineural hearing loss, tinnitus, and arthritis, may also be established on a presumptive basis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).

In general, VA rating decisions become final when not timely appealed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a final decision disallowing a claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to the agency. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  The phrase "reasonable possibility of substantiating the claim" does not impose a requirement beyond that of new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether evidence is new and material, the Board is to presume the credibility of the evidence.  See Justus v. Prinicipi, 3 Vet. App. 510, 513 (1992).
 
If new and material evidence is presented and a claim reopened, the Board will assemble the evidence and has the responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Request to reopen claim of entitlement
 to service connection for a left arm disability

Reopening the Veteran's claim for entitlement to service connection for a left arm disability requires the submission of new and material evidence.  The evidence of record at the time of the June 2007 rating decision included statements of the Veteran, private treatment records, service treatment records, and a service personnel record.  Evidence received since the June 2007 rating decision consists of private treatment records, VA treatment records, a report of a VA medical examination for back conditions, and statements of the Veteran.

The June 2007 rating decision of the RO denied the Veteran's claim of service connection for a left arm condition because the evidence did not show an in-service disease or injury or a connection between an in-service disease or injury and a current disability.  The RO noted that "private treatment records are negative for a diagnosed left arm condition." 

The Veteran was informed of the rating decision and his appellate rights by a June 2007 letter from the RO.   Because the Veteran did not appeal the June 2007 rating decision within a year of its mailing nor submit new and material evidence within one year, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).

None of the new medical evidence in the record relates to the Veteran's left arm.  Nor do the Veteran's new statements address any element of service connection relating to his left arm.  The Veteran stated in his May 2014 notice of disagreement, "I feel my records should be reviewed because there should be information there."  Similarly, his Form 9 appeal of October 2014 states only, "You still have not reviewed all my records."

The Board has thoroughly reviewed the Veteran's entire claims folder for new and material evidence.  The evidence added to the record since the June 2007 rating decision is new in that it was not previously of record.  It is not material, however, because it relates to conditions other than the left arm or merely reasserts a claim for service connection in general terms, without providing a fact or argument as to an unestablished fact necessary to substantiate the Veteran's claim of a left arm disability.

To the extent that the Veteran is implicitly again contending that a current left arm disability was incurred during military service, that evidence is cumulative and redundant of evidence that was before the RO at the time of the June 2007 rating decision and is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The evidence received is cumulative and redundant of the evidence previously of record with respect to a left arm disability and raises no reasonable possibility of substantiating the claim for service connection.  Thus the claim is not reopened.



Request to reopen claim of entitlement
 to service connection for a back disability

Reopening the Veteran's claim for entitlement to service connection for back disability requires the submission of new and material evidence.  The evidence of record at the time of the June 2007 rating decision included statements of the Veteran, private treatment records, and service treatment records, and a service personnel record.  Evidence received since the June 2007 rating decision consists of private treatment records, VA treatment records, a report of a VA medical examination for back conditions, and statements of the Veteran.

The Veteran was informed of the June 2007 rating decision and his appellate rights by a June 2007 letter from the RO.  Because the Veteran did not appeal the June 2007 rating decision within a year of its mailing nor submit new and material evidence within one year, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).

The June 2007 rating decision denied that the Veteran's back disability claim on the grounds that the Veteran had failed to establish both a current disability and a connection between a current disability and an injury during service.  The rating decision stated, "Pain alone, without an underlying diagnosis of a chronic condition, is not sufficient for service connection."

An April 2014 report of a VA medical examination for back conditions is new evidence in that it was not previously of record.  It is also material evidence because it relates to whether the Veteran has a current back disability, which is an unestablished fact necessary to substantiate the claim.  Whereas at the time of the June 2007 rating decision the Veteran was found to not have a current back disability, the record now contains a VA medical examination report that diagnoses the Veteran as having "degenerative arthritis of the spine."  See April 2014 VA medical examination report.

With new and material evidence having been received, the Board reopens the claim for service connection for a back disability.  As explained in the remand section below, the Board has determined that additional development is necessary before a decision on the merits of the claim can be made.

Request to reopen claim of entitlement
 to service connection for a
 bilateral hearing loss disability

Reopening the Veteran's claim for entitlement to service connection for bilateral hearing loss requires the submission of new and material evidence.  The evidence of record at the time of the June 2007 rating decision included statements of the Veteran, private treatment records, and service treatment records, and a service personnel record.  Evidence received since the June 2007 rating decision consists of private treatment records, VA treatment records, a report of a VA medical examination for back conditions, and statements of the Veteran.

The Veteran was informed of the June 2007 rating decision and his appellate rights by a June 2007 letter from the RO.  Because the Veteran did not appeal the June 2007 rating decision within a year of its mailing nor submit new and material evidence within one year, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).

The June 2007 rating decision found that the Veteran currently had "mild to severe sensorineural hearing loss bilaterally" and acknowledged that there had been "loud noise exposure" during military service.

The RO denied the Veteran's claim of service connection for bilateral hearing loss, however, because the evidence did not show a nexus between the Veteran's current hearing loss and his military service.  The RO cited the negative nexus opinion of the report of the May 2007 VA audiological examination.

New VA treatment records document the Veteran's use of a hearing aid.  See, e.g., VA treatment record of August 2013.  The Veteran's hearing was also evaluated at a VA medical center in May 2013, with the results confirming a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385 (2014).  The report of the audiological exam also noted the Veteran's report of "noise exposure in the military (gunner - exposed to artillery, rifles)."  No nexus opinion was provided.

The evidence added to the Veteran's claims folder since the June 2007 rating decision is new in that it was not previously of record.  It is not material, however, because it does not relate to a "nexus," the unestablished fact needed to substantiate the claim of bilateral hearing loss.  The Board finds that the new VA treatment records only confirm the previously established elements (1) and (2) of Shedden: a current bilateral hearing loss disability and exposure to loud noise during military service.

The VA treatment records relating to hearing aids show only that bilateral hearing loss is an ongoing medical condition; they do not indicate that the Veteran's hearing loss manifested in service or to a compensable degree within one year of discharge from service, or that his hearing loss is causally related to military service.  Similarly, the newly submitted VA audiological testing of May 2013 relates to the undisputed facts of a current disability and in-service noise exposure, and not to the missing nexus element.

The Veteran's statements in his May 2014 notice of disagreement ("I feel my records should be reviewed because there should be information there") and his Form 9 appeal of October 2014 stated ("You still have not reviewed all my records") also do not relate to the nexus issue.  These statements merely reiterate the claim of service connection in general terms.

Thus the recently submitted medical evidence is cumulative and redundant of existing record evidence and does not raise a reasonable possibility of substantiating the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  Because the evidence added to the record is cumulative and redundant of the evidence previously of record with respect to a bilateral hearing-loss disability and raises no reasonable possibility of substantiating the claim for service connection, the claim is not reopened.


Request to reopen claim of entitlement
 to service connection for the disability of tinnitus

Reopening the Veteran's claim for entitlement to service connection for tinnitus requires the submission of new and material evidence.  The evidence of record at the time of the June 2007 rating decision included statements of the Veteran, private treatment records, and service treatment records, and a service personnel record.  Evidence received since the June 2007 rating decision consists of private treatment records, VA treatment records, a report of a VA medical examination for back conditions, and statements of the Veteran.

The Veteran was informed of the June 2007 rating decision and his appellate rights by a June 2007 letter from the RO.  Because the Veteran did not appeal the June 2007 rating decision within a year of its mailing nor submit new and material evidence within one year, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014).

Newly submitted VA treatment records document a May 2013 audiological examination in which the Veteran reported "constant high-pitched tinnitus in both ears."  The remainder of the newly submitted evidence relates to other claimed disabilities or consists of the Veteran's statements relating to service connection generally.

As noted above in the discussion of the Veteran's bilateral hearing loss claim, the June 2007 rating decision of the RO found that the Veteran was exposed to loud noise during military service.  Thus, the fact of an event in service was established.  It is unclear from the rating decision, however, whether the RO denied service connection claim for tinnitus solely on the basis that no "nexus" had been proven or also on the grounds that the Veteran did not, in fact, suffer from a current tinnitus disability.

The RO explicitly cited the Veteran's report to the May 2007 examiner that "bilateral recurrent tinnitus occurs two to three times per week for relatively short durations."  The RO also referenced the Veteran's "report of infrequent and short durations of tinnitus." (emphasis added)  The RO apparently considered the reported infrequency of tinnitus symptoms to be relevant to the service connection claim, with the result that a clear finding of a current disability was not made.  There is an ambiguity in the last final rating decision as to the full grounds upon which service connection for tinnitus was denied.

Giving the benefit of the doubt to the Veteran, the Board finds that tinnitus as a current disability was not established at the time of the last final rating decision, and that newly submitted evidence material to that matter suffices to reopen the Veteran's tinnitus claim.  As noted above, newly submitted VA treatment records document a May 2013 audiological examination in which the Veteran reported "constant high-pitched tinnitus in both ears." (emphasis added).  This evidence is new in that it was not previously of record.  It is also material to the unestablished fact of a current tinnitus disability that had been previously characterized by the RO as merely "infrequent."

With new and material evidence having been received, the Board reopens the claim for service connection for the disability of tinnitus.  As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for a left-arm disability is denied.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a back disability having been submitted, the request to reopen is granted.

New and material evidence not having been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus having been submitted, the request to reopen is granted.


REMAND

Having reopened the claims of entitlement to service connection for a back disability and for the disability of tinnitus on the basis that evidence added to the record since the last final decision is new and material, the Board must evaluate the merits of the claims.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  As explained below, the Board finds that additional evidentiary development is needed before a decision on the merits of the reopened claims may be rendered.

Service connection for a back disability

In order to establish entitlement to disability benefits, a claimant generally must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within an applicable presumptive period.  Arthritis and tinnitus are among the chronic conditions to which this presumption applies.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In the case at hand, the Board finds that Shedden element (1), a current disability, has been met.  The Veteran has been diagnosed as having "degenerative arthritis of the spine."  See April 2014 VA medical examination report.  A private treatment record of April 2014 also contains a diagnosis of "spondylolisthesis at L5."  VA treatment records further document the Veteran's complaints of lower back pain.  See, e.g., VA treatment record of April 2013.

The second element of Shedden, an in-service injury, is also established.  The Veteran noted in his claim "vehicle roll over at Fort Benning" injured his back. See Veteran's October 2006 claim; April 2014 VA medical examination report.  A service treatment record of November 1961 states, "Pt. complains of a back ache plus he says his legs ache[.]  Pt says he has had these aches since last Thursday."  There is also a record of March 1962 which states, "Pt. began to have low back pain last P.M.  Was playing softball yesterday."  The Veteran's service treatment records further document his report of "back pain" in August 1961 and March 1964, and of an "aching back" in December 1963.  On the basis of these service treatment records, it is clear that the Veteran experienced back pain during military service and had an in-service injury. 

As for Shedden element (3), proof of a connection between a claimant's current disability and an in-service injury, a VA treatment record documents the Veteran's report of having "LBP since 1965."  See November 2013 VA treatment record.  The April 2014 VA medical examiner also acknowledged the Veteran's report that a vehicle accident during service caused his current back condition.  The Veteran stated to the VA medical examiner with regard to the vehicle accident, "I knew something had happened.  I just toughed it out until I got out of service."  See April 2014 VA medical examination report.

The VA medical examiner provided a negative nexus opinion in his report of April 2014.  The examiner found that the Veteran's current back condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner offered the following rationale: "Yes, the Vet currently has a back diagnosis of 'Lumbar spine degenerative arthritis.'  Vet was in service 1961-1964.  Per records review, the earliest I could date his current diagnosis is 2004, which is some 40 years after service period.  Vet was seen a few times for low back pain in service in 1961 and 1962, but these were acute pain/overuse, and there is no evidence that they did not resolve.  On his exit physical in 1964 there are no back complaints or diagnosis."

The Board finds that the rationale provided by the April 2014 VA examiner is inadequate, making the report inadequate for evaluation purposes.  There is no indication in the report that the examiner's determination that the Veteran "was seen a few times for low back pain in service in 1961 and 1962" took into account the fact that service treatment records also document complaints of, and treatment for, back pain in December 1963 and March 1964.

Once VA has provided a VA examination, it is required to ensure its adequacy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examination can be found to be inadequate where a VA examiner ignores a claimant's statements as to an injury or event during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the case at hand, the April 2014 VA medical examiner failed to address the Veteran's reports of back pain in 1963, 1964, and 1965.  Accordingly, regardless of whether the examiner finds that reported history to be credible, the examiner's stated conclusion that "there is no evidence that they [the back injuries] did not resolve" is contrary to the record and makes the medical report inadequate for evaluation purposes.

It should be emphasized that the Board, in finding the medical examiner's report to be inadequate, is not itself making a medical determination.  Rather, the Board seeks only to ensure that a full and accurate review of the record was made in the formulation of a medical opinion.  VA may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection for the disability of tinnitus

A medical examination or opinion may be necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  At the time of the audiological examination in May 2007, the medical examiner provided a negative nexus opinion at least partly on the basis of the Veteran's report that his bilateral recurrent tinnitus occurred "two to three times per week for relatively short durations."  Currently, there is no medical opinion of record regarding the etiology of the Veteran's report of "constant" bilateral tinnitus.  See May 2013 audiological examination.  The Board finds that a VA audiological opinion should be obtained regarding the Veteran's tinnitus claim and will remand for such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to obtain from the Veteran information as to any outstanding records pertaining to treatment for his back and/or tinnitus

2. Obtain any VA treatment records from May 2014 to the present.

3. If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.

4. Thereafter, refer the Veteran's claims folder to a qualified medical doctor or doctors for:

a. An opinion as to the nature and etiology of the Veteran's back disability, and specifically whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's back condition is related to his period of military service, to include his report of a motor vehicle accident during training.

If the Veteran currently has low back arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the arthritis manifested in service or within the first-post service year, or is otherwise etiologically related to service.

b. An opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current tinnitus disability found is related to the Veteran's military service, to include his report of exposure to loud noise during military service.

The examiner is reminded that the Veteran is competent to report his tinnitus symptoms, including their onset and continuity.

With regard to both requested medical opinions (relating to the back disability and to the tinnitus disability), the examiner must review the claims folder, including all record statements and reported symptoms of the Veteran, and note in the report that the claims folder was reviewed.

It is essential that, for all conclusions and opinions reached, the examiner offer a rationale supported by record evidence.

The examiner is reminded that an absence of documented medical treatment in service treatment records cannot serve as the sole basis for a negative nexus opinion.

Any additional medical examination(s) deemed necessary should be scheduled.

The term "at least as likely as not" does not mean "within the realm of possibility" but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is requested to prepare a report or reports setting forth all findings in relation to both claimed disabilities that are the subject of this remand, along with a complete rationale for all opinions and conclusions reached.

5. Ensure that the requested report(s) comply with this remand.  If any report is deficient, it should be returned to the examiner for necessary corrective action, as appropriate.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


